UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 24, 2013 Horsehead Holding Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-33658 20-0447377 (Commission File Number) (IRS Employer Identification No.) 4955 Steubenville Pike Suite 405, Pittsburgh, Pennsylvania (Address of Principal Executive Offices) (Zip Code) (724) 774-1020 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Third Amendment to Revolving Credit and Security Agreement On December 24, 2013, the Company entered into the Third Amendment to the Revolving Credit and Security Agreement (the “Third Amendment”), by and among Horsehead Corporation, Horsehead Metal Products, Inc. and Horsehead Zinc Powders, LLC (collectively the “Borrower”), the Company, as guarantor, Chestnut Ridge Railroad Corp., as guarantor, the lenders party thereto and PNC Bank, National Association, as agent for the lenders.Horsehead, as borrower, and the Company, as guarantor, originally entered into the Revolving Credit and Security Agreement on September 28, 2011. The Third Amendment amended certain provisions of the Credit Agreement including the joinder by Horsehead Zinc Powders, LLC as a Borrower thereunder and the conversion of Horsehead Metal Products, Inc. from a Guarantor to a Borrower.The Third Amendment has an effective date of November 30, 2013. The description of the Third Amendment contained in this Current Report on Form 8-K is qualified in its entirety by reference to the complete text of the Third Amendment filed as Exhibit 10.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits The list of exhibits in the Exhibit Index to this report is incorporated herein by reference. SIGNATURES According to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on December 27, 2013. HORSEHEAD HOLDING CORP. /s/ Robert D. Scherich By: Robert D. Scherich Its: Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Third Amendment to Revolving Credit and Security Agreement, dated as of December 24, 2013, by and among Horsehead Corporation, Horsehead Metal Products, Inc. and Horsehead Zinc Powders, LLC (collectively the “Borrower”), Horsehead Holding Corp., as guarantor, Chestnut Ridge Railroad Corp., as guarantor, the financial institutions party thereto and PNC Bank, National Association, as agent for the lenders.
